Name: Commission Regulation (EC) NoÃ 890/2009 of 25Ã September 2009 amending Regulation (EC) NoÃ 1385/2007 laying down detailed rules for the application of Council Regulation (EC) NoÃ 774/94 as regards opening and providing for the administration of certain Community tariff quotas for poultrymeat and derogating from that Regulation
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  EU finance
 Date Published: nan

 26.9.2009 EN Official Journal of the European Union L 254/80 COMMISSION REGULATION (EC) No 890/2009 of 25 September 2009 amending Regulation (EC) No 1385/2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards opening and providing for the administration of certain Community tariff quotas for poultrymeat and derogating from that Regulation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (2), and in particular Article 7 thereof, Having regard to Council Decision 2009/718/EC (3) on the signing and conclusion of the Agreement in the form of an Exchange of Letters between the European Community and Brazil, and in particular Article 2 thereof, Whereas: (1) The tariff quotas for group No 1 and group No 4 provided for in Annex I to Commission Regulation (EC) No 1385/2007 (4), bearing order numbers 09.4410 and 09.4420 respectively and coming under CN codes 0207 14 10 (frozen chicken cuts) and 0207 27 10 (frozen turkey cuts) are specifically allocated to Brazil. (2) The Agreement in the form of an Exchange of Letters between the European Community and Brazil reached during negotiations under Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (5), approved by Decision 2009/718/EC, provides for an annual import tariff quota for poultrymeat of 2 500 tonnes for certain frozen chicken cuts (CN code 0207 14 10) and an annual import tariff quota for turkey meat of 2 500 tonnes for certain frozen turkey cuts (CN code 0207 27 10), at a rate of 0 %. The Agreement will enter into force on 1 October 2009. (3) These quantities should be added to the quotas for groups Nos 1 and 4. (4) Regulation (EC) No 1385/2007 should be amended accordingly. (5) Given that the usual deadline for submitting applications for the fourth tariff subperiod of 2009 will already have passed when the agreement comes into force, an additional period for submitting applications for quantities added to the current quotas should be provided for. (6) This Regulation must apply from the date of entry into force of the Agreement with Brazil. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1385/2007 is replaced by the text set out in the Annex to this Regulation. Article 2 Article 5 of Regulation (EC) No 1385/2007 relating to the fourth subperiod of 2009 notwithstanding, a second application period shall be opened from 1 to 5 October for groups Nos 1 and 4. For each of the groups, a quantity of 625 tonnes shall be added to the amount available after the first application period for the fourth subperiod of 2009. Licence applications shall be for a minimum of 10 tonnes and a maximum of 298,3 tonnes for group No 1 and a minimum of 10 tonnes and a maximum of 107,5 tonnes for group No 4. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 October 2009. However, Article 1 shall apply from the 2010 quota year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 91, 8.4.1994, p. 1. (3) See page 104 of this Official Journal. (4) OJ L 309, 27.11.2007, p. 47. (5) See page 104 of this Official Journal. ANNEX ANNEX I REDUCTION IN CUSTOMS DUTY SET AT 100 % Chicken (tonnes) Country Group number Order number CN Code Annual quantities Brazil 1 09.4410 0207 14 10 0207 14 50 0207 14 70 11 932 Thailand 2 09.4411 0207 14 10 0207 14 50 0207 14 70 5 100 Other 3 09.4412 0207 14 10 0207 14 50 0207 14 70 3 300 Turkey (tonnes) Country Group number Order number CN Code Annual quantities Brazil 4 09.4420 0207 27 10 0207 27 20 0207 27 80 4 300 Other 5 09.4421 0207 27 10 0207 27 20 0207 27 80 700 Erga omnes 6 09.4422 0207 27 10 0207 27 20 0207 27 80 2 485